Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2021 has been entered.
 
Claim Objections
Claim 17 objected to because of the following informalities:  
Re claim 17, the 6th line should be amended: "output [[the]] a second output voltage, derived from [[a]] the second voltage," to properly introduce/correctly reference the elements and prevent potential antecedent basis issues. It is also generally noted that the last line of the claim is potentially confusing regarding what conditions under or if some manner of arrangement/operation is intended to establish the voltage relationship since generally the first output voltage varies in value to begin with, and Applicant should generally ensure the recitation is consistent with the supported disclosed embodiments to prevent potential issues under 35 USC 112(a), or clarify as appropriate.
It is also generally advised that Applicant ensure all claim language uses standard circuit component terminology with clear recitation of their electrical connection/function/operation .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pant (US2018/0284859) in view of Non-Patent Literature: "Selecting an Linear Regulator (LDO)", hereinafter Richtek.
Re claim 1, Pant teaches an electronic circuit (see Figs. 1-6, 7-1, 11-1), comprising: 
a first voltage output circuit (second switching circuit <204> of power-mux <110-1>, see Fig. 2) configured to output a first output voltage (voltage at output of second switch <204> to be selectively supplied to load <108>), derived from a first voltage (second voltage <V2> at input of second switch <204>), in the absence of a first signal (corresponding switch control signal <210> to turn off switch) and presence of a third signal (corresponding switch control signal <210> to turn on switch) and not output the first output voltage in the presence of the first signal (see Pant: [0058-0060], [0064-0068], [0074], [0084-0087], [0117-0119], Figs. 2-4, 6, 7-1, 11-1 regarding details of implementation of first and second switching circuits as transistors receiving respective gate signals/switching control signals and control signals to open/close second switch <204> to selectively supply power from <V2>); 
a second voltage output circuit (first switching circuit <202> of power-mux <110-1> and first power regulator maintaining voltage level <V1> not depicted, see [0042], [0052], Figs. 1-2) configured to output a second output voltage (voltage at output of first switch <202>), derived from a second voltage (voltage of power source supplying corresponding first power regulator outputting <V1>, see [0052], Figs. 1-2 regarding regulator not depicted; see also discussion of Richtek below regarding details of deriving the second output voltage from second voltage), in the presence of a second signal (corresponding switch control signal <210> to turn on first switch <202>) and not output the second output voltage in the absence of the second signal and the presence of a fourth signal (corresponding switch control signal <210> to turn off first switch <202>; see Pant: [0058-0060], [0064-0068], [0074], [0084-0087], [0117-0119], Figs. 2-4, 6, 7-1, 11-1 regarding details of implementation of first and second switching circuits as 
a voltage detector circuit (power-mux control circuitry <206>, see [0055], [0058-0060], Figs. 2-6, 7-1), wherein: 
in response to the voltage detector circuit determining a level of the first voltage is lower than a reference level (medium voltage level <MVL> at which first voltage <V1> is held constant, see [0065-0066], Fig. 3), the voltage detector circuit is configured to: 
output the first signal such that the first voltage output circuit does not output the first output voltage, and 
output the second signal such that the second voltage output circuit outputs the second output voltage (see Pant: [0058-0060], [0064-0068], [0074], [0084-0087], [0117-0119], Figs. 2-4, 6, 7-1, 11-1 regarding comparison of <V2> to fixed voltage <MVL> of <V1>, and control to open second switch <204> and close first switch <202> to supply power from <V1> when <V2> drops below <MVL>), and 
the second voltage output circuit outputs the second output voltage having a level of the reference level (see Pant: [0052], [0058-0060], [0064-0068], Figs. 2-3 regarding <V1> being regulated to fixed voltage <MVL> which is used for comparison as discussed above). See Pant: [0045-0047], [0052], [0055], [0058-0060], [0064-0068], [0074], [0084-0087], [0117-0119], Figs. 1-6, 7-1, 11-1. Applicant is also generally advised that the basic switching/detector circuit and voltage supply selection circuit operating to selectively supply a fixed voltage when a varying voltage falls below the fixed voltage 
Although Pant discloses generally that a regulator is used to derive the second output voltage from a second voltage as discussed above (see Pant: [0042], [0052], Figs. 1-2 regarding first power regulator not depicted maintaining <V1>), Pant does not explicitly disclose the specific type of power regulator being used, and that the reference level (medium voltage level <MVL> at which first voltage <V1> is held constant, see Pant: [0065-0066], Fig. 3) is lower than the second voltage (voltage input to the corresponding first power regulator). However, one of ordinary skill in the art would be familiar with well-known standard voltage regulators used to equivalently produce regulated rail voltages in the relevant art, including common regulators such as linear regulators, linear drop-out regulators/LDOs, and buck converters which step-down/reduce input voltage to create the regulated output voltage. Richtek further teaches that LDO regulators are known in the art of power regulators for electronic devices as known, equivalent power regulator circuits for producing and maintaining a desired output voltage, the LDO regulator circuit receiving a higher input voltage (i.e. the second voltage) to generate a lower output voltage (i.e. the second output voltage, being held to the reference level in Pant; see Richtek: pgs. 1-2 regarding LDO circuit taking higher input voltage to provide lower regulated output voltage). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pant to incorporate the teachings of Richtek by substituting/implementing the first power regulator supplying the first power rail of Pant with the known equivalent LDO regulator circuit using input voltage source higher than desired output voltage as taught by Richtek to achieve the 
Re claim 3, Pant in view of Richtek teaches the electronic circuit of claim 1, wherein the first voltage output circuit is configured to: disconnect a first output line (second power rail <104>) from an output voltage line (load power rail <106>) based on the first signal, and connect the first output line to the output voltage line based on the third signal to output the first output voltage from the first output line to the output voltage line (see Pant: [0058-0060], [0064-0068], [0074], [0084-0087], [0117-0119], Figs. 2-4, 6, 7-1, 11-1 regarding second switch <204> controlled by respective signals to open/close connection between second power rail <104> and load rail <106>).
Re claim 4, Pant in view of Richtek teaches the electronic circuit of claim 1, wherein the second voltage output circuit is configured to: connect a second output line (first power rail <102>) to an output voltage line (load power rail <106>) based on the second signal to output the second output voltage from the second output line to the output voltage line, and disconnect the second output line from the output voltage line based on the fourth signal (see Pant: [0058-0060], [0064-0068], [0074], [0084-0087], [0117-0119], Figs. 2-4, 6, 7-1, 11-1 
Re claim 5-9, Pant in view of Richtek teaches the electronic circuit of claim 1, wherein: the second voltage output circuit outputs the second output voltage from a second output line (Pant: first power rail <102>) to an output voltage line (load power rail <106>, see Pant: [0058-0060], Figs. 1-2), the second voltage output circuit includes (see discussion of claim 1 above regarding substitution/implementation of the first power regulator of Pant with equivalent LDO regulator circuit of Richtek): an amplifier (error amplifier) which amplifies a difference between a level of a feedback voltage (feedback pin provided by resistor divider) which is based on the second output voltage and a level of a reference voltage (voltage reference) to output a control voltage (control signal to MOSFET gate); and a transistor (PMOS or NMOS) which receives the second voltage to output the second output voltage, based on the control voltage, and the level of the reference voltage is based on the reference level (see Richtek: pg. 2 for standard PMOS and NMOS LDO circuit and operation to receive input voltage, i.e. the second voltage, to provide regulated output voltage, i.e. the second output voltage; see also discussion of claim 1 and Pant: [0052], Fig. 1 regarding manner in which LDO regulator is implemented as first power regulator); wherein: the reference voltage and the feedback voltage are respectively input to an inverting terminal and a non-inverting terminal of the amplifier, and the transistor is a PMOS transistor (see Richtek: pg.2, figure of PMOS LDO circuit and its connections); wherein: the reference voltage and the feedback voltage are respectively input to a non-inverting terminal and an inverting terminal of the amplifier, and the transistor is an NMOS transistor (see Richtek: pg.2, figure of NMOS LDO circuit and its connections); wherein the feedback voltage is a voltage 
Re claim 10, Pant in view of Richtek teaches an electronic circuit (see Pant: Figs. 1-6, 7-1, 11-1, and discussion of claim 1 above regarding similar limitations) comprising: 
a first voltage output circuit (second switching circuit <204> of power-mux <110-1> and corresponding control circuitry, see Pant: Fig. 2) configured to: 
output a first output voltage (voltage at output of second switch <204> to be selectively supplied to load <108>), derived from a first voltage (second voltage <V2> at input of second switch <204>), to an output voltage line (load power rail <106>) when a level of the first voltage is higher than a first reference level (medium voltage level <MVL> at which first voltage <V1> is held constant, see [0065-0066], Fig. 3), that is lower than a second voltage (voltage of power source supplying corresponding first power regulator outputting <V1>, see Pant: [0052], Figs. 1-2; see Richtek: pg.1 and discussion of claim 1 above regarding obviousness of implementation of the first power regulator as a LDO regulator receiving higher voltage as input to create regulated lower voltage output), and 

a second voltage output circuit (first switching circuit <202> of power-mux <110-1> and corresponding control circuitry, and first power regulator maintaining voltage level <V1> not depicted, see Pant: [0052], Figs. 1-2 and discussion of claim 1 regarding obviousness of implementation of regulator with LDO arrangement of Richtek) configured to output a second output voltage (voltage at output of first switch <202>), derived from the second voltage, having the first reference level (see Pant: [0052], [0058-0060], [0064-0068], Figs. 2-3 regarding <V1> being regulated to fixed voltage <MVL> which is used for comparison as discussed above) to the output voltage line when the level of the first voltage is lower than the first reference level (see Pant: [0058-0060], [0064-0068], [0074], [0084-0087], [0117-0119], Figs. 2-4, 6, 7-1, 11-1 regarding comparison of <V2> to fixed voltage <MVL> of <V1>, and control to close first switch <202> to supply power from <V1> when <V2> drops below <MVL>). See Pant: [0045-0047], [0052], [0055], [0058-0060], [0064-0068], [0074], [0084-0087], [0117-0119], Figs. 1-6, 7-1, 11-1; Richtek: pgs. 1-2; and also discussion of claim 1 above regarding essentially the same features and details of combination. 
Re claim 11, Pant in view of Richtek teaches the electronic circuit of claim 10, wherein: the first voltage output circuit is further configured to output the first output voltage from a 
Re claim 12, Pant in view of Richtek teaches the electronic circuit of claim 11, wherein: the second voltage output circuit is further configured to output the second output voltage from a second output line (first power rail <102>) to the output voltage line, the second voltage output circuit includes: a second voltage detector circuit (AND gate <610> of power-mux control circuitry <206> generating PR1 trigger signals, see Pant: [0055], [0058-0060], [0084-0087], Figs. 2, 4-6, 7-1, 11-1) configured to: output a third signal when a level of the second voltage is higher than a third reference level (voltage <V2> used for comparison with <V1>, see Pant: [0058-0060], [0064-0068]), and output a fourth signal when the level of the second voltage is lower than the third reference level; and a second switch circuit (first switch <202>; 
Re claim 13
Re claim 14, Pant in view of Richtek teaches the electronic circuit of claim 13, wherein the second voltage output circuit is configured to output the regulated second output voltage when the level of the second voltage is higher than the third reference level and the level of the first voltage is lower than the first reference level (see Pant: [0052], [0058-0060], [0064-0068], [0074], [0084-0087], [0117-0119], Figs. 2-4, 6, 7-1, 11-1 regarding switching to provide regulated voltage from <V1> when <V1> is above <V2> and <V2> has dropped below <MVL>).
Re claim 15, Pant in view of Richtek teaches the electronic circuit of claim 10, wherein the second voltage output circuit is configured to output a current to the output voltage line based on a difference between a level of the second output voltage and the level of the first voltage, when the level of the first voltage is lower than the first reference level (see Pant: [0052], [0058-0060], [0064-0068], [0074], [0084-0087], [0117-0119], Figs. 2-4, 6, 7-1, 11-1 regarding switch <202> closing to output power/current from <V1> based on/when voltage <V2> has dropped below <MVL> and <V1> being greater/different than <V2>).
Re claim 16, Pant in view of Richtek teaches the electronic circuit of claim 15, wherein the second voltage output circuit is configured not to output the current when the level of the first voltage is higher than the first reference level (see Pant: [0052], [0058-0060], [0064-0068], [0074], [0084-0087], [0117-0119], Figs. 2-4, 6, 7-1, 11-1 regarding switch <202> opening not output power/current from <V1> when voltage <V2> increases above <MVL>).
Re claim 17, Pant in view of Richtek teaches an electronic circuit (see Pant: Figs. 1-6, 7-1, 11-1, and discussion of claim 1 above regarding similar limitations) comprising: 

output a first output voltage (voltage at output of second switch <204> to be selectively supplied to load <108>), derived from a first voltage (second voltage <V2> at input of second switch <204>), when a level of the first voltage is higher than a reference level (medium voltage level <MVL> at which first voltage <V1> is held constant, see Pant: [0065-0066], Fig. 3) that is lower than a second voltage (voltage of power source supplying corresponding first power regulator outputting <V1>, see Pant: [0052], Figs. 1-2; see Richtek: pg.1 and discussion of claim 1 above regarding obviousness of implementation of the first power regulator as a LDO regulator receiving higher voltage as input to create regulated lower voltage output; see Pant: [0058-0060], [0064-0068], [0074], [0084-0087], [0117-0119], Figs. 2-4, 6, 7-1, 11-1 regarding comparison of first voltage <V2> to fixed voltage <MVL> of <V1>, and control to close/open second switch <204> to selectively output/not output power from <V2> when <V2> is respectively above/below <MVL>), and 
output the second output voltage (voltage at output of first switch <202>), derived from a second voltage (see Pant: [0052], Figs. 1-2; see Richtek: pg.1 and discussion of claim 1 above regarding first power regulator implemented as LDO), when the level of the first voltage is lower than the reference level (see Pant: [0058-0060], [0064-0068], [0074], [0084-0087], [0117-0119], Figs. 2-4, 6, 7-1, 11-1 regarding comparison of first voltage <V2> to fixed voltage <MVL> of <V1>, and control to 
a load circuit (circuit load <108>, see Figs. 1-2) supplied with the first output voltage or the second output voltage, wherein 
the first output voltage is less than the second output voltage (see Pant: [0064-0068], Fig. 3 regarding <V2> being below <V1> during switching operation to output the respective voltages). See Pant: [0045-0047], [0052], [0055], [0058-0060], [0064-0068], [0074], [0084-0087], [0117-0119], Figs. 1-6, 7-1, 11-1; Richtek: pgs. 1-2; and also discussion of claim 1 above regarding essentially the same features and details of combination.
Re claim 19
Re claim 20, Pant in view of Richtek teaches the electronic circuit of claim 17, wherein the power source switching circuit includes: a first switch circuit (second switching circuit <204> of power-mux <110-1>, see Fig. 2) configured to output the first output voltage when the level of the first voltage is higher than the reference level; and a second switch circuit (first switching circuit <202> of power-mux <110-1>) configured to output the second output voltage when the level of the first voltage is lower than the reference level (see Pant: [0058-0060], [0064-0068], [0074], [0084-0087], [0117-0119], Figs. 2-4, 6, 7-1, 11-1 regarding comparison of <V2> to fixed voltage <MVL> of <V1>, and control of second switch <204> and first switch <202> to selectively supply power from <V2> and <V1> respectively when <V2> is higher/lower than <MVL>).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pant in view of Richtek, as applied to claim 17 above, further in view of Cox (US2018/0348838).
Re claim 18, Pant in view of Richtek teaches the electronic circuit of claim 17, wherein the power source switching circuit is included in a power management integrated circuit (PMIC) for a memory module (see Pant: [0045-0047], Fig. 1 regarding implementation as integrated circuit managing power to supply memory loads). Pant in view of Richtek does not explicitly specify the type or specific technologies of the memory load as DDR5 DIMMM, though one of ordinary skill would generally understand the system of Pant may apply to a variety of memory load types/technologies. One of ordinary skill in the art would know that DDR5 technology and DIMMs are known types of memory technology to which the power supply system of Pant and its respective benefits may be applied, as exemplified by Cox (see Cox: [0002], [0018-0019], .

Response to Arguments
Applicant's arguments filed 16 June 2021 have been fully considered but they are not persuasive in light of new grounds of rejection made in response to amendments. See prior art rejections above for details.
Regarding Applicants arguments concerning claim amendments to independent claims now specifying relationship between the reference level and the second voltage, it is noted that the claim recitations appear to resolve the previously noted issues under 35 USC 112(a) and 35 USC 112(b). However, the amended limitation would be obvious as taught by Pant in view of Richtek as discussed in detail above, since providing a LDO regulator which steps down the second voltage to provide the second output voltage at the reference level would be obvious to those of ordinary skill as a known and equivalent way to implement the generally disclosed regulator of Pant. Applicant does not appear to have otherwise provided specific arguments against the combination of Pant and Richtek as previously applied to other dependent claims.
Applicant is generally advised that a number of prior art references such as Pant, Jeon, and others previously or currently cited, would appear to teach that the basic voltage switching and selection circuit to selectively provide first voltage when above a reference value, and then provide second voltage regulated to be at the reference value when the first voltage drops below the reference value, is fairly well-known in the art. Minor modifications of the value of various voltages in the overall system would also generally be considered obvious to those of ordinary skill depending on the intended electronic device application, and the various voltages throughout the system together with commonly known means to regulate/convert to desired voltage for different loads. Other modifications such as additional detector arrangements also appear to be suggested such as by Kayama cited below. It is therefore not presently apparent what features would be considered distinguished and nonobvious over the prior art. 
If Applicant still believes a particular disclosed embodiment presents a specific circuit and particular manner of operation that would be nonobvious over the prior art, then Applicant should ensure the claims clearly recite the required features and provide explanation on record as to why the features are distinguished and non-obvious over the prior art. Any relevant prior art information Applicant possesses regarding the features should also be provided. It would also be strongly recommended that Applicant closely review the Specification/Drawings and redraft the claims to explicitly recite the actual circuit components and connections of the embodiment (i.e. switches, regulator, detectors and their specific connections with first and second voltages and load) and explicitly recite how specific components operate to detect particular conditions and control operation of the switches/regulator to achieve particular voltage supply operations. It is advised that failure to recite any standard circuit component .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US2016/0111134) discloses a voltage selection circuit also highly relevant to the main features of disclosed embodiments. Kayama (US2013/0313903) discloses a voltage selection circuit also providing additional input source detectors controlling selective switching to a regulated source potentially relevant to further embodiments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836